Title: Thomas Jefferson to Bernard Peyton, 8 March 1816
From: Jefferson, Thomas
To: Peyton, Bernard


          
            Dear Sir
             Monticello Mar. 8. 16.
          
          According to your kind permission I am beginning to be troublesome to you. I have occasion for 8 tons of plaister of Paris, and mr Randolph informs me it is to be had at Rockets’s for 9.D. and he names a mr Mordecai who has a large quantity there. will you be so good as to procure me that quantity & engage the Milton boats to go down to Rocket’s for it, which I am told they will do for a dollar extra. mr Gibson will furnish the money.being afraid to trust to indifferent corks for weak liquors I engaged Capt Miller to procure me some at Norfolk. he writes me he has forwarded to mr Gibsons some very fine, which I presume are arrived there by this time. as every day now presses for bottling cyder & beer, I fear a circumstance which may not occur to them at mr Gibson’s you will oblige me by availing me of the first passage by boat or stage which occurs. if by the stage which would be quickest & therefore most desirable, experience has taught me it cannot be trusted unless some one sees the parcel actually put on board. our family are well and remember you affectionately in which I join them with sincerity.
          Th: Jefferson
         